Case 2:20-cv-11574-SVW-MAA Document 12 Filed 02/24/21 Page 1 of 1 Page ID #:32


 1
 2
 3
                                                                               JS-6
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA

10   ORLANDO GARCIA                                 ) Case No.: 2:20-cv-11574-SVW-MAA
                                                    )
11           Plaintiff,                             )
                                                    ) ORDER
12     v.                                           )
     PAI AND CHAN PHARMACY CORP. II,                )
13                                                  )
     a California Corporation                       )
14                                                  )
             Defendant.                             )
15                                                  )
                                                    )
16                                                  )
                                                    )
17
18          The Court hereby vacates all currently set dates, with the expectation that the
19   parties will file a Joint Stipulation for Dismissal within 60 days.
20          The case is moved to the inactive calendar.
21   IT IS SO ORDERED.
22
23
24   Dated: February 24, 2021          _____________________________________
25
                                       HONORABLE STEPHEN V. WILSON
                                       United States District Judge
26
27
28

     Notice of Settlement              -1-                2:20-cv-11574-SVW-MAA
